Title: To James Madison from Thomas Appleton, 27 February 1806 (Abstract)
From: Appleton, Thomas
To: Madison, James


                    § From Thomas Appleton. 27 February 1806, Leghorn. “I have now the honor to forward you the list of american vessels which sail’d from this port during the ⟨la⟩st six months of the year 1805; as likewise my accounts and vouchers of disbursements to distress’d seamen, and account of postage paid for the Service of the U:States. You will perceive Sir, by the former how considerably our commerce has increas’d with Leghorn, when compar’d with any preceeding year, but your astonishment will rise still higher, when you are inform’d, that on my arrival here in 1798, there had been until then, only 21 american Vessels from the period of the independence of the U:States. The amount of tons of shipping in 1805 is 13,551. The amount in dollars of Sales of cargoes. 3,396.000. and that of returns 1,946.500. balance 1.449.500.
                    “On the 24th. of november the ship Java of Baltimore took fire while in port, and was intirely consum’d, but no other loss was sustain’d as she had not taken a cargo on board. On the 7th. of December the Brig Traveller was driven by a severe gale of wind on the rocks which form the mole and was totally lost with her cargo of cod:fish from England. No individual perish’d in either of these vessels, and I have since embark’d the crews on board of others bound to the U:States. the registers, and mediteranean passes of both I now return to the department of State.
                    “The carriage left by Mr. Cathcart, and credited in my account current was by my directions sold at public auction, on which there arose a considerable loss, but when purchas’d, it had been bought at an high price, was left burthen’d with much stable hire, and time had of Course render’d it of little value. On the 15th. instant the french army under Prince Joseph Bonaparte enter’d the City of Naples, from which the hereditary prince had previously retir’d into Calabria, where he has been join’d by most of the inhabitants who appear determin’d to defend their territory—

the french Are advancing towards them with a very Considerable force, but the country is so intersected with mountains and marshes, that Cavalry & Artillery Are of little use. It is confidently asserted that the kingdom is once more to be call’d Grecia Magna, and that Prince Joseph is to be Crown’d sovereign of it. what I am inclin’d equally to believe is, that the invasion of Sicily will shortly take place. Our city is now garrison’d by 2000 Spaniards, and 4000. others occupy the rest of Tuscany.”
                